DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are drawn to instructions that are stored in a memory, i.e. "computer readable medium".   The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-
 
The Examiner suggests that Applicant amends the claims as follows: "A non-transitory computer-readable storage medium having stored thereon computer-readable instructions that, when executed, performs control method according to claim 15".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Choi et al. (Pub. No,: US 2013/0222730 A1).

Regarding claim 1,  Choi teaches a display panel (FIG. 1-5) comprising a display module (FIG. 1-5, 10) and a backlight module (FIG. 1-5, 20), wherein the display module and the backlight module are relatively movably connected with each other through a connection component (FIG. 1-3, hinge 30, FIG. 4, 40 and FIG. 5, 50) so that 

Regarding claim 2, Choi further teaches the connection component comprises a sliding mechanism (FIG. 4 and paragraph [0072], guide recess 40 to slide) or a flipping mechanism (FIG. 1-3, hinge 30) between an edge of the display module and an edge of the backlight module (FIG. 1-4).


    PNG
    media_image1.png
    716
    644
    media_image1.png
    Greyscale

FIG. 4, annotated

Regarding claim 3, Choi further teaches the sliding mechanism comprises a first slider and a second slider arranged in parallel with each other (FIG. 4 annotated).

Regarding claim 4, Choi further teaches each of the first slider and the second slider comprises a slide rail and a slide base slidably connected with respect to each 

Regarding claim 6, Choi further teaches the flipping mechanism comprises a support shaft (FIG. 1, hinge pin 32) and a shaft sleeve (FIG. 1, recess 31 and protrusion 33)rotatably connected with respect to each other (FIG. 1), and one of the support shaft and the shaft sleeve is fixedly connected to the display module and the other of the support shaft and the shaft sleeve is fixedly connected to the backlight module (FIG. 1 and paragraph [0048], “The hinge pin 32 may connect the panel part 10 and the backlight part 20.  The hinge pin 32 may be inserted into the thru-hole of the protrusion 33 and a side of the hinge recess 31”).

Regarding claim 7, Choi further teaches a light leakage-proof component at an the edge of at least one of the backlight module (FIG. 1, upper backlight cover 500 and lower backlight cover 600) and the display module (FIG. 1, upper panel cover 200 and the lower panel cover 300).

Regarding claim 8, Choi further teaches the backlight module and the display module are configured to be detachably connected to each other (paragraph [0038], “The display panel may be separated from the backlight unit to be used as an independent module”).

Regarding claim 14, Choi further teaches a display device (paragraph [0010], display apparatus”) comprising the display panel according to claim 1 (paragraph [0010], “display apparatus, including: a light source configured to emit light; a display panel configured to display an image”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 3 above, and further in view of Wang et al. (Pub. No.: US 2012/0243207 A1).

Regarding claim 5, Choi teaches the first and the second slider (FIG. 4, annotated) but does not disclose comprises at least one of a ball-bearing slider and a roller-mounted slider.
 Wang teaches slider comprises at least one of a ball-bearing slider and a roller-mounted slider (paragraph [0083], “The short side panel section 13 is slidable in the slide grooves 315 through a guide rail or guide roller”)

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Choi in view of Wang to incorporate roller-mounted slider that the casing panels are rotated from the collapsed position to the non-collapsed position (Wang paragraph [0083]). 

Claim 9-11, 15-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above, and further in view of Yamakawa et al. (Pub. No.: US 2005/0176470 A1).

Regarding claim 9, Choi teaches limitation of claim 1 but does not disclose
a driving component configured to drive the connection component to enable the backlight module and the display module to move relative to each other; and a control component configured to receive a control signal and control at least one of the driving component, the backlight module, and the display module according to the control signal.

a control component (FIG. 3-4, 10, 12) configured to receive a control signal and control at least one of the driving component, the backlight module, and the display module according to the control signal (Paragraph [0039], “The display control unit 12 outputs a display signal to the display unit 4 based on the display information from the control unit 10, and performs drive control of the winding/unreeling shaft 7 according to the control information from the control unit”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Ref. A in view of Ref. B to incorporate controller to drive connection component to change the display size of the display information in performing display according to the unreeling amount of the display unit (Yamakawa, ABSTRACT).

Regarding claim 10, Choi as modified above further teaches the control signal comprises a first control signal and a second control signal (Yamakawa, paragraph [0039], “performs drive control of the winding/unreeling shaft 7 according to the control information from the control unit”, here winding is first control information/signal and unreeling is first control information/signal), and the control component is further 

Regarding claim 11, Choi as modified above further teaches a monitoring component configured to monitor at least one of a brightness of the backlight emitted by the backlight module and a brightness of ambient light (Choi, paragraph [0068], “the display apparatus is configured to display the first image and the second image using external light without receiving light from the backlight unit 400 if the display apparatus is used in an environment where the luminous intensity is relatively high”).

Regarding claim 15, Choi teaches limitation of claim 1 but does not disclose
receiving a control signal; controlling the connection component according to the control signal so that the backlight module is switchable between the first state and the second state.

	Yamakawa teaches a control signal (FIG. 3-4, 10, 12); controlling the connection component according to the control signal so that the backlight module is switchable between the first state and the second state (Paragraph [0039], “The winding/unreeling shaft 7 rotates according to the control from the display control unit 12 so as to perform spreading-out and winding-up of the display unit 4. The display control unit 12 outputs a 

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Ref. A in view of Ref. B to incorporate controller to drive connection component to change the display size of the display information in performing display according to the unreeling amount of the display unit (Yamakawa, ABSTRACT).

Regarding claim 16, Choi as modified above further teaches 1 the control signal comprises a first control signal and a second control signal (Yamakawa, paragraph [0039], “performs drive control of the winding/unreeling shaft 7 according to the control information from the control unit”, here winding is first control information/signal and unreeling is first control information/signal), and the step of controlling the connection component according to the control signal so that the backlight module is switchable between the first state and the second state comprises: controlling the connection component to put the backlight module in the first state in response to the first control signal; and controlling the connection component to put the backlight module in the second state in response to the second control signal (Yamakawa, paragraph [0039], spreading-out and winding-up are two state and perform by corresponding control information).

Regarding claim 18, Choi as modified above further teaches sensing a brightness of ambient light in response to the backlight module being in the second state; and adjusting the brightness of the backlight according to the brightness of ambient light (Choi, paragraph [0068], “the display apparatus is configured to display the first image and the second image using external light without receiving light from the backlight unit 400 if the display apparatus is used in an environment where the luminous intensity is relatively high”).

Regarding claim 19, Choi as modified above further teaches a computer-readable storage medium having stored thereon computer-readable instructions that, when executed, performs the control method according to any one of claim 15 (Yamakawa, The memory 11 is for storing an operation program for the control unit 10, ….., and comprises RAM, ROM, or the like.  The control unit 10, the memory 11, and the display control unit 12 are connected to each other”).

Regarding claim 20, Choi as modified above further teaches a monitoring component configured to monitor at least one of a brightness of a backlight emitted by the backlight module and a brightness of ambient light (paragraph [0068], “the display apparatus is configured to display the first image and the second image using external light without receiving light from the backlight unit 400 if the display apparatus is used in an environment where the luminous intensity is relatively high”).


Allowable Subject Matter
Claims 12, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 12, prior art whether stand alone or in combination do not teach the limitation “compare a plurality of backlight brightnesses sensed by the plurality of first brightness sensors with a brightness threshold respectively in response to the backlight module being in the first state; control the display module to display a prompt message for replacing the backlight module in response to at least two of the plurality of backlight brightnesses being less than the brightness threshold”. Limitations of claim 12 as a whole are not taught by prior art therefore claim 12 is objected to as being dependent upon a rejected base claim.

Regarding Claim 13, prior art whether stand alone or in combination do not teach the limitation “a second brightness sensor on a non-light exiting surface of the backlight module, and the second brightness sensor is configured to sense the brightness of ambient light, and wherein the control component is further configured to adjust the brightness of the backlight emitted by the backlight module according to the brightness of ambient light in response to the backlight module being in the second state”. Limitations of claim 13 as a whole are not taught by prior art therefore claim 13 is objected to as being dependent upon a rejected base claim.

Regarding Claim 17, prior art whether stand alone or in combination do not teach the limitation “sensing a plurality of brightnesses of a backlight emitted by the backlight module at a plurality of corners of a light exiting surface of the backlight module respectively in response to the backlight module being in the first state; comparing the plurality of backlight brightnesses sensed at the plurality of corners with a brightness threshold respectively; controlling the display module to display a prompt message for replacing the backlight module in response to at least two of the plurality of backlight brightnesses being less than the brightness threshold”. Limitations of claim 17 as a whole are not taught by prior art therefore claim 17 is objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844